DETAILED ACTION
The following is a Non-Final Office Action per the Response to the Election/Restriction Requirement filed on 22 April 2022.  Claims 5 and 10 have been withdrawn.  Claims 1-10 are pending in this application.  Claims 1-4 and 6-9 have been examined on their merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 5 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 22 April 2022.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a steering temperature controlling module” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim 2 recites “gradually decreasing the temporary steering temperature while securing that the …” in lines 3-4 and claim 6 recites “gradually increasing the temporary steering temperature while securing that the …” in lines 3-4.  The term “securing” has been interpreted as “maintaining”.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

The breath of claim 9 with respect to the claim interpretation of “a steering temperature controlling module” is unknown since the specification as filed neither recites a clear structure for the “steering temperature controlling module” nor an algorithm that a computer uses to perform the claimed functions as recited in claim 9.  The Examiner notes the Specification (see U.S. Patent Publication No. 2020/0363072 A1) recites the functionality of the steering temperature controlling module on pgs. 5-6, par. [0062] may be implemented as a dedicated hardware unit, software code executed on a processing unit or comprising of a memory for storing data used to implement the method of claim 9; however, the specification neither expressly indicates any particular structure other than a generic hardware unit for the “steering temperature controlling module” nor an algorithm that a computer uses to perform the claim functionalities of the “steering temperature controlling module”.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-4 and 6-9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The claim limitation “a steering temperature controlling module” (claim 9) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The breath of claim 9 with respect to the claim interpretation of “a steering temperature controlling module” is unknown since the specification as filed neither recites a clear structure for the “steering temperature controlling module” nor an algorithm that a computer uses to perform the claimed functions as recited in claim 9.  The Examiner notes the Specification (see U.S. Patent Publication No. 2020/0363072 A1) recites the functionality of the steering temperature controlling module on pgs. 5-6, par. [0062] may be implemented as a dedicated hardware unit, software code executed on a processing unit or comprising of a memory for storing data used to implement the method of claim 9; however, the specification neither expressly indicates any particular structure other than a generic hardware unit for the “steering temperature controlling module” nor an algorithm that a computer uses to perform the claim functionalities of the “steering temperature controlling module”.  

Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following claims recite limitations that lack sufficient antecedent basis for the limitations in the claims:
Claim 1 recites “the steering temperature” in line 15.  Suggested claim language: “a steering temperature”; and the limitation has been interpreted as such for the purpose of examination.

Claim 3 recites “the act of gradually decreasing the temporary steering temperature” in lines 1-2; and “the previous temporary steering temperature” in line 11.  Suggested claim language: “the gradually decreasing of the temporary steering temperature” in lines 1-2; and “a previous temporary steering temperature” in lines 11; and the limitations have been interpreted as such for the purpose of examination.

Claim 4 recites “the act of determining the base steering temperature” in lines 5-6.  Suggested claim language: “the determining of the base steering temperature”; and the limitation has been interpreted as such for the purpose of examination.

Claim 6 recites “the increased steering temperature” in line 5.  Suggested claim language:  “an increased steering temperature”; and the limitation has been interpreted as such for the purpose of examination.

Claim 7 recites “the act of gradually increasing the temporary steering temperature” in lines 1-2; “the determined feed temperature” in line 6; and “the previous temporary steering temperature” in line 11.  Suggest claim language: “the gradually increasing of the temporary steering temperature” in lines 1-2; “an increased steering temperature” in line 6; and “a previous temporary steering temperature” in line 11; and the limitations have been interpreted as such for the purpose of examination.

Claims 8 recites “the act of determining the base steering temperature” in line 5.  Suggested claim language: “the determining of the base steering temperature”; and the limitation has been interpreted as such for the purpose of examination.  

Claim 9 recites “the steering temperature” in line 13.  Suggested claim language “a steering temperature”; and the limitation has been interpreted as such for the purpose of examination.  Examiner’s Note:  Upon correction of “the steering temperature” in line 13, the limitation of “a steering temperature” in lines 17-18 should be changed to “the steering temperature”.  

	
Claims 2-4 and 6-8, dependent from claim 1, stands rejected under 35 U.S.C. 112(b) for the same rationale as set forth in claim 1.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following references are cited to further show the state of the art with respect to thermal distribution systems and methods.

U.S. Patent Publication No. 2020/0363074 A1 discloses a method for controlling a thermal distribution system.

U.S. Patent Publication No. 2021/0341167 A1 discloses a thermal energy distribution system.

European Patent Publication No. EP 3 885 657 A1 discloses a method for distributing energy to a plurality of buildings.

European Patent Publication No. EP 3 901 525 A1 discloses a local heat extracting assembly connectable to a local energy distributing grid comprising a local feed conduit and a local return conduit.

WIPO Publication No. WO 2012/074478 A1 discloses a method for controlling the power in a district heating network to which several properties are connected.

WIPO Publication No. WO 2018/007235 A1 discloses a heating system comprising a district cooling grid and a local heating system configured to heat a building and/or to heat tap water for the building.
WIPO Publication No. 2021/064628 A1 discloses a device for regulating a heating and/or cooling system serving a building.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L NORTON whose telephone number is (571)272-3694. The examiner can normally be reached Monday - Friday 9:00 am - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER L NORTON/Primary Examiner, Art Unit 2117